                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                HAINES & KRIEGER, LLC
                        9
                                8985 S. Eastern Ave., Suite 350
                      10        Las Vegas, NV 89123
                                Phone: (702) 880-5554
                      11        Fax: (702) 385-5518
                                Email: dkrieger@hainesandkrieger.com
                      12
                                Attorneys for Plaintiff
                      13
                                                                UNITED STATES DISTRICT COURT
                      14
                                                                    DISTRICT OF NEVADA
                      15

                      16
                                ANDREA THOMAS,                                  Case No. 2:19-cv-00872-RFB-NJK
                      17
                                                   Plaintiff,                   STIPULATION AND ORDER DISMISSING
                      18                                                        QUANTUM COLLECTIONS, WITH
                                       v.                                       PREJUDICE
                      19
                                QUANTUM COLLECTIONS,                            Complaint filed: May 23, 2019
                      20
                                                   Defendant.
                      21

                      22
                                       PLEASE TAKE NOTICE that Plaintiff Andrea Thomas (“Plaintiff”) and Defendant
                      23
                                Quantum Collections, (“Quantum”) hereby stipulate and agree that the above-entitled action shall
                      24
                                be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2).
                      25
                                       There are no longer any issues in this matter between Plaintiff and Quantum to be
                      26

                      27        determined by the Court, and Quantum is the only remaining defendant. Plaintiff hereby stipulates

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                that all of her claims and causes of action against Quantum, which were or could have been the
                         1

                         2      subject matter of this lawsuit, are hereby dismissed with prejudice, without costs or fees to any

                         3      party.

                         4               IT IS SO STIPULATED.
                                         Dated January 15, 2020.
                         5
                                 KNEPPER & CLARK LLC                             LAW OFFICE OF BRIAN D. SHAPIRO
                         6

                         7       /s/ Miles N. Clark                              /s/ Brian D. Shapiro
                                 Matthew I. Knepper, Esq., NBN 12796             Brian D. Shapiro, Esq., NBN 5772
                         8       Miles N. Clark, Esq., NBN 13848                 Email: bshapiro@brianshapirolaw.com
                                 Email: matthew.knepper@knepperclark.com
                         9       Email: miles.clark@knepperclark.com             Jeffrey I. Hasson, Esq., pro hac vice
                      10                                                         Email: hasson@hassonlawllc.com
                                 HAINES & KRIEGER LLC
                      11         David H. Krieger, Esq., NBN 9086                Counsel for Defendant
                                 Email: dkrieger@hainesandkrieger.com            Quantum Collections
                      12
                                 Counsel for Plaintiff
                      13
                                                                    ORDER GRANTING
                      14
                                STIPULATION OF DISMISSAL OF QUANTUM COLLECTIONS, WITH PREJUDICE
                      15

                      16
                                         IT IS SO ORDERED.              ________________________________
                      17                                                RICHARD F. BOULWARE, II
                                                                           _________________________________________
                                                                        UNITED  STATES DISTRICT JUDGE
                      18                                                   UNITED STATES DISTRICT COURT JUDGE
                      19                                                DATED this 16th day of January, 2020.
                                                                           DATED this ____ day of _________ 2020.
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
                                                                             2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
